Me. Justice Tantis delivered the opinion of the court: Claimant seeks a refund of Eight Dollars ($8.00) for overpayment of Four Dollars ($4.00) per year auto license fees in the years 1932 and 1933. Claimant was the owner of an Auburn automobile built in 1929, Motor No. 2784. The correct H. P. rating is 24.20, which requires a fee of Eight Dollars ($8.00). Claimant’s contention that he paid Twelve Dollars ($12.00) for the year 1933 is not supported by the record which shows that he paid the correct fee of Eight Dollars ($8.00) for 1933 License No. 835-314, for the car in question. In 1932 however an incorrect H. P. rating of “30” was used for which a fee of Twelve Dollars ($12.00) was collected by the Secretary of State and a refund of Four Dollars ($4.00) is due claimant under the previous rulings that, where it appears from the undisputed facts that a tax in excess of the amount due has been paid through a mutual mistake of fact an award will be made. An award is therefore made in favor of claimant in the sum of Four Dollars ($4.00).